Curia.

The affidavit is entitled, and we think properly, m the court of errors. The taxation xvas upon a judgment of that court axvarding costs, to be taxed ; and xvas before the Chief Justice, as a judge and taxing officer of that court, pursuant to their 17th general rule. (16 John. 606.) By that rule, the costs, xvhen taxed, form a part of the remittitur ; and if too high, should be reviewed there on a motion to retax and correct the remittitur. Though xve are, by the rule cited, to collect these costs, we have no farther control over them. To grant this motion, xvould be *446to tax the costs of another court. It would he to correct COurt of errors have done on review of a judg.
ment rendered hy this court.
Motion denied.